



GLOBAL RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
TAKE-TWO INTERACTIVE SOFTWARE, INC.
2017 STOCK INCENTIVE PLAN
THIS AGREEMENT (the “Agreement”) is made effective as of the Grant Date (as
defined below) by and between Take-Two Interactive Software, Inc. (the
“Company”) and «Participant name» (the “Participant”).
W I T N E S S E T H:
WHEREAS, the Company has adopted the Take-Two Interactive Software, Inc. 2017
Stock Incentive Plan (as amended from time to time, the “Plan”), a copy of which
has been delivered to the Participant, which is administered by a committee
appointed by the Company’s Board of Directors (the “Committee”);
WHEREAS, pursuant to Section 7 of the Plan, the Committee may grant Restricted
Stock Units to Eligible Persons under the Plan in respect of Stock (also
referred to herein as the “Shares”); and
WHEREAS, the Participant is an Eligible Persons under the Plan.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows.
1. Grant of Restricted Stock Units. Subject to the restrictions and other
conditions set forth herein, the Committee has authorized this grant of
Restricted Stock Units to the Participant on <<grant date>> (the “Grant Date”),
each representing the right to receive, upon vesting, an amount equal to one (1)
share of Stock.
2.     Vesting and Payment.
(a)     <<Number of awards granted>> Restricted Stock Units shall be subject to
time-based vesting (the “Time-Based RSUs”) in accordance with the schedule set
forth at the appendix to this Agreement (the “Appendix”), subject to the Plan
and provided that, in accordance with Section 3, the Participant has not
incurred a Termination any time prior to any vesting date (“Vesting Date”)
applicable to the Time-Based RSUs.
(b)     Notwithstanding anything herein to the contrary, the Restricted Stock
Units shall become vested at such earlier times, if any, as provided in the
Plan, any written equity award side letter between the Company and the
Participant, or Participant Agreement that is in effect on the Grant Date and
that is applicable to the Restricted Stock Units granted herein.
(c)     Upon the vesting of each Restricted Stock Unit (but no later than 60
days following the Vesting Date), the Participant shall receive one share of
Stock. Notwithstanding anything in this Agreement to the contrary, the Company
may, in its sole discretion, settle all or a portion of the Restricted Stock
Units in an amount in cash equal to (x) the number of Restricted Stock Units
subject to vesting multiplied by (y) the closing price of the Stock on such
Vesting Date on the principal national securities exchange on which the Stock is
traded (or, if such Vesting Date is not a trading





--------------------------------------------------------------------------------





date, the immediately preceding trading date). Alternatively, the Company may,
in its sole discretion, settle all or a portion of the Restricted Stock Units in
the form of Shares but require an immediate sale of such Shares (in which case,
this Agreement shall give the Company the authority to issue sales instructions
on the Participant’s behalf).
3.     Termination. Unless otherwise provided in a written equity award side
letter between the Participant and the Company or Participant Agreement in
effect on the Grant Date, in the event of a Termination, the Participant shall
forfeit to the Company, without compensation, any and all Restricted Stock Units
(but no Shares or cash delivered to the Participant prior to such Termination
upon settlement of a vested Restricted Stock Unit) and dividends credited to
such Restricted Stock Units in accordance with Section 4. Notwithstanding
anything to the contrary in the Plan and unless otherwise determined by the
Company in its sole discretion, the Participant’s date of Termination shall be
the date on which the Participant’s active employment with the Service Recipient
ceases and shall not be extended by any statutory or common law notice of
termination period unless otherwise required by applicable law. Notwithstanding
anything to the contrary in this Agreement, in the event of the Participant’s
Termination by reason of the Participant’s death or Disability prior to any
Vesting Date, any then-unvested Restricted Stock Units shall vest in full as of
the date of such Termination.
4.     Dividend Equivalents. Cash dividends shall be credited to a dividend book
entry account on behalf of each Participant with respect to each Restricted
Stock Unit granted to a Participant as if shares of Stock had been issued,
provided that such cash dividends shall not be deemed to be reinvested in shares
of Stock and will be held un-invested and without interest and paid in cash if
and when the Restricted Stock Unit vests and settles. Stock dividends shall be
credited to a dividend book entry account on behalf of each Participant with
respect to each Restricted Stock Unit granted to a Participant as if shares of
Stock had been issued, provided that the Participant shall not be entitled to
such dividend unless and until the Restricted Stock Unit vests and settles.
5.     Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares covered by any Restricted Stock Unit
unless and until the Participant has become the holder of record of the Shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such Shares, except as otherwise
specifically provided for in this Agreement or the Plan.
6.     Withholding of Tax-Related Items. Regardless of any action the Company or
the Service Recipient takes with respect to any or all income tax (including
U.S. federal, state and local taxes and/or non-U.S. taxes), social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility, and the Company and the Service Recipient (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including the
grant of the Restricted Stock Units, the vesting of the Restricted Stock Units
and the release of such Shares to the Participant or the payment of cash
underlying the Restricted Stock Units to the Participant, the subsequent sale of
any Shares and the receipt of any dividends or dividend equivalents; and (b) do
not commit to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate the Participant’s liability for Tax-Related
Items. Further, if the Participant becomes subject to taxation in more than one
country between the date of grant and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges


2

--------------------------------------------------------------------------------





that the Company or the Service Recipient may be required to withhold or account
for Tax-Related Items in more than one country.
If the Participant’s country of residence (and/or the country of employment, if
different) requires withholding of Tax-Related Items, the Company may withhold
any Shares otherwise issuable upon vesting that have an aggregate Fair Market
Value sufficient to pay the minimum Tax-Related Items required to be withheld
(or an equivalent cash amount, where the Restricted Stock Units are settled in
cash). For purposes of the foregoing, no fractional Shares will be withheld or
issued pursuant to the grant of the Restricted Stock Units. If the obligation
for Tax-Related Items is satisfied by withholding Shares or a portion of the
cash proceeds (where the Restricted Stock Units are settled in cash), for tax
purposes, the Participant shall be deemed to have been issued the full number of
Shares (or the gross amount of the cash payment), notwithstanding that a number
of Shares ( or a portion of cash proceeds) are withheld solely for the purpose
of satisfying any withholding obligations for the Tax-Related Items due as a
result of any aspect of the Participant’s participation in the Plan. In
addition, where the Restricted Stock Units are settled in Shares, the Company
may, on behalf of the Participant, sell a sufficient number of whole Shares
issued upon vesting of the Restricted Stock Units having an aggregate Fair
Market Value that would satisfy the withholding amount. Alternatively, the
Company or the Service Recipient may, in its discretion and subject to
applicable law, withhold any amount necessary to pay the Tax-Related Items from
the Participant’s regular salary/wages or other amounts payable to the
Participant, with no withholding of Shares or cash proceeds payable upon
vesting, or may require the Participant to submit payment equivalent to the
minimum Tax-Related Items required to be withheld by means of certified check,
cashier’s check or wire transfer. In the event the withholding requirements for
Tax-Related Items are not satisfied through one of the foregoing methods, no
Shares will be released to the Participant (or the Participant’s estate) upon
vesting of the Restricted Stock Units (or no cash payment will be made where the
Restricted Stock Units are settled in cash) unless and until satisfactory
arrangements (as determined by the Company in its sole discretion) have been
made by the Participant with respect to the payment of any such Tax-Related
Items. By accepting the Restricted Stock Units, the Participant expressly
consents to the withholding methods for Tax-Related Items as provided hereunder
and/or any other methods of withholding that the Company or the Service
Recipient may take and are permitted under the Plan to meet the withholding
and/or other requirements as provided under applicable laws, rules and
regulations. All other Tax-Related Items related to the Restricted Stock Units
shall be the sole responsibility of the Participant.
Notwithstanding the above, if the Participant has entered into in a 10b5-1
trading plan, withholding of the Tax-Related Items may be satisfied as provided
for under such 10b5-1 trading plan.
To the extent the Company or the Service Recipient pays any Tax-Related Items
that are the Participant’s responsibility (“Advanced Tax Payments”), the Company
or the Service Recipient, as applicable, shall be entitled to recover such
Advanced Tax Payments from the Participant in any and all manner that the
Company or the Service Recipient determines appropriate in its sole discretion,
subject to applicable law. For purposes of the foregoing, the manner of recovery
of the Advanced Tax Payments shall include (but is not limited to) offsetting
the Advanced Tax Payments against any and all amounts that may be otherwise owed
to the Participant by the Company or the Service Recipient (including regular
salary/wages, bonuses, incentive payments and Shares acquired by the Participant


3

--------------------------------------------------------------------------------





pursuant to any equity compensation plan that are otherwise held by the Company
for the Participant’s benefit).
7.     Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. By signing and
returning this Agreement, the Participant acknowledges having received and read
a copy of the Plan and agrees to comply with it, this Agreement and all
applicable laws and regulations. Capitalized terms in this Agreement that are
not otherwise defined shall have the same meaning as set forth in the Plan. If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.
8.     Amendment. To the extent applicable, the Board or the Committee may at
any time and from time to time amend, in whole or in part, any or all of the
provisions of this Agreement to comply with applicable law and may also amend,
suspend or terminate this Agreement subject to the terms of the Plan. Except as
otherwise provided in the Plan, no modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the party against whom it is sought to be enforced.
9.     Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
regular mail, first class and prepaid, to the appropriate party at the address
set forth below (or such other address as the party shall from time to time
specify):
If to the Company, to:

Take-Two Interactive Software, Inc.
622 Broadway
New York, New York 10012
Attention: General Counsel
If to the Participant, to the address on file with the Company.
10.     Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing Shares issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to this
Agreement in the possession of the Participant in order to carry out the
provisions of this Section.
11.     Securities Representations. The grant of the Restricted Stock Units and
issuance of Shares upon vesting of the Restricted Stock Units shall be subject
to, and in compliance with, all applicable requirements of U.S. federal, state
or local securities laws, rules, and regulations. No Shares may be issued
hereunder if the issuance of such Shares would constitute a violation of any
applicable U.S. federal, state or local securities laws or other laws, rules, or
regulations of any stock exchange or market system upon which the Shares may
then be listed. As a condition to the settlement


4

--------------------------------------------------------------------------------





of the Restricted Stock Units, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation.
The Shares are being issued to the Participant and this Agreement is being made
by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:
(a)     He or she has been advised that he or she may be an “affiliate” within
the meaning of Rule 144 under the Securities Act, currently or at the time he or
she desires to sell the Shares following the vesting of the Restricted Stock,
and in this connection the Company is relying in part on his or her
representations set forth in this section.
(b)     If he or she is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Shares must be held indefinitely unless an exemption
from any applicable resale restrictions is available or the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
such Shares and the Company is under no obligation to register the Shares (or to
file a “re-offer prospectus”).
(c)     If he or she is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, he or she understands that the exemption from registration
under Rule 144 will not be available unless (i) a public trading market then
exists for the Stock of the Company, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.
12.     Termination Indemnities. The value of the Restricted Stock Units is an
extraordinary item of compensation outside the scope of Participant’s basic
employment compensation. As such, the Restricted Stock Units are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments to which the Participant may
be otherwise entitled.
13.     Discretionary Nature of Plan; No Vested Rights. The Participant
acknowledges and agrees that the Plan is discretionary in nature and limited in
duration, and may be amended, cancelled, or terminated by the Company, in its
sole discretion, at any time. The grant of the Restricted Stock Units under the
Plan is a one-time benefit and does not create any contractual or other right to
receive a grant of Restricted Stock Units or other award or benefits in lieu of
the Restricted Stock Units in the future. Future awards, if any, will be at the
sole discretion of the Company, including, but not limited to, the timing of any
grant, the form of award, the number of Shares subject to an award and the
vesting provisions.
14.     Commercial Relationship. The Participant expressly recognizes that
participation in the Plan and the Company’s grant of the Restricted Stock Units
does not create an employment relationship between the Participant and the
Company. The Participant has been granted the Restricted Stock Units as a
consequence of the commercial relationship between the Company and the Service
Recipient, and the Service Recipient is the Participant’s sole employer. Based
on the foregoing, the Participant expressly recognizes (a) the Plan and the
benefits derived from participation in the Plan do not establish any rights
between the Participant and the Service Recipient, (b) the Plan and the benefits
derived from participation in the Plan are not part of the employment conditions
and/or benefits provided by the Service Recipient, (c) any modifications or
amendments of the Plan by the


5

--------------------------------------------------------------------------------





Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of the Participant’s employment
with the Service Recipient, and (d) the grant of the Restricted Stock Units and
this Agreement do not give the Participant the right to continue in employment
with the Service Recipient and shall not adversely affect the rights of the
Service Recipient to terminate the Participant’s employment with the Service
Recipient, with or without cause, at any time.
15.     Compliance With Age Discrimination Rules. For purposes of this
Agreement, if the Participant is a local national of and employed in a country
that is a member of the European Union, the grant of the Restricted Stock Units
and the terms and conditions governing the Restricted Stock Units are intended
to comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent a court or tribunal of competent jurisdiction determines
that any provision of the Restricted Stock Units is invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company shall have the
power and authority to revise or strike such provision to the minimum extent
necessary to make it valid and enforceable to the full extent permitted under
local law.
16.     Private Placement. The grant of the Restricted Stock Units is not
intended to be a public offering of securities in the Participant’s country of
residence (and country of employment, if different) but instead is intended to
be a private placement. As a private placement, the Company has not submitted
any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under local law), and the
grant of the Restricted Stock Units is not subject to the supervision of the
local securities authorities.
17.     Repatriation and Legal/Tax Compliance Requirements. If the Participant
is a resident of or employed in a country other than the United States, the
Participant agrees, as a condition of the Restricted Stock Units, to repatriate
all payments attributable to the Shares and/or cash acquired under the Plan
(including, but not limited to, dividends, dividend equivalents and any proceeds
derived from the sale of the Shares acquired pursuant to the Restricted Stock
Units) in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). In
addition, the Participant agrees to take any and all actions, and consent to any
and all actions taken by the Company, as may be required to allow the Company to
comply with local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different). Finally, the Participant
agrees to take any and all actions that may be required to comply with the
Participant’s personal legal and tax obligations under local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).
18.     Consent to Collection, Processing and Transfer of Personal Data.
Pursuant to applicable personal data protection laws, the Company and the
Service Recipient hereby notify the Participant of the following in relation to
the Participant’s personal data and the collection, processing and transfer of
such data in relation to the Company’s grant of the Restricted Stock Units and
the Participant’s participation in the Plan. The collection, processing and
transfer of the Participant’s personal data are necessary for the Company’s
administration of the Plan and the Participant’s participation in the Plan. The
Participant’s denial and/or objection to the collection, processing and transfer
of personal data may affect the Participant’s participation in the Plan. As
such, the Participant voluntarily acknowledges and consents (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.


6

--------------------------------------------------------------------------------





The Company and the Service Recipient hold certain personal information about
the Participant, including the Participant’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all options or any other entitlement to Shares awarded,
canceled, purchased, vested, unvested or outstanding in Participants’ favor, for
the purpose of managing and administering the Plan (“Data”). The Data may be
provided by the Participant or collected, where lawful, from third parties, and
the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations. Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.
The Company and the Service Recipient will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan, and the Company and the Service
Recipient may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States. The Participant hereby authorizes (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.
19.     Miscellaneous. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.
(a)     This Agreement shall be governed and construed in accordance with the
laws of Delaware (regardless of the law that might otherwise govern under
applicable Delaware principles of conflict of laws).
(b)     This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.
(c)     The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
20.     Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units granted to the
Participant under the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees


7

--------------------------------------------------------------------------------





to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company.
21.     English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Restricted Stock Units be drawn up in English. If the
Participant has received this Agreement, the Plan or any other documents related
to the Restricted Stock Units translated into a language other than English, and
if the meaning of the translated version is different than the English version,
the English version shall control.
22.     Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Restricted Stock Units shall be subject to any special terms and
conditions for the Participant’s country of residence (and country of
employment, if different) as are forth in the applicable addendum to the
Agreement (the “Addendum”). Further, if the Participant transfers residency
and/or employment to another country reflected in an Addendum to the Agreement,
the special terms and conditions for such country will apply to the Participant
to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law, rules and regulations, or to facilitate the operation and
administration of the Restricted Stock Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer). Any applicable Addendum shall
constitute part of this Agreement.
23.     Additional Requirements. The Company reserves the right to impose other
requirements on the Restricted Stock Units, any Shares acquired pursuant to the
Restricted Stock Units, and the Participant’s participation in the Plan, to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
Award and the Plan. Such requirements may include (but are not limited to)
requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.
24.     Section 409A. It is the intention of the parties that the provisions of
this Agreement shall comply with the requirements of the short-term deferral
exception to section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and Treasury Regulations Section 1.409A-1(b)(4). Accordingly, to the
extent there is any ambiguity as to whether one or more provisions of this
Agreement would otherwise contravene the requirements or limitations of section
409A of the Code applicable to such short-term deferral exception, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the requirements or limitations of section 409A of the Code and
the Treasury Regulations thereunder that apply to such exception. If, and only
to the extent that, (i) the Restricted Stock Units constitute “deferred
compensation” within the meaning of section 409A of the Code and (ii) the
Participant is deemed to be a “specified employee” (as such term is defined in
section 409A of the Code and as determined by the Company), the payment of
Restricted Stock Units on the Participant’s Termination shall not be made until
the first business day of the seventh month following the Participant’s
Termination or, if earlier, the date of the Participant’s death. For purposes of
section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A of the Code, to the extent
applicable. With respect to any payments that are subject to section 409A of the


8

--------------------------------------------------------------------------------





Code, in no event shall the Participant, directly or indirectly, designate the
calendar year of payment. The Participant will be solely responsible for any tax
imposed under section 409A of the Code and in no event will the Company or the
Service Recipient have any liability with respect to any tax, interest or other
penalty imposed under section 409A of the Code.


[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.
TAKE-TWO INTERACTIVE SOFTWARE, INC.


By:     
    Name:
    Title:
    Date:



    (Participant)
Date:     



TAKE-TWO INTERACTIVE SOFTWARE, INC.
2017 STOCK INCENTIVE PLAN


ADDENDUM TO
GLOBAL RESTRICTED STOCK UNIT AGREEMENT


In addition to the terms of the Take-Two Interactive Software, Inc. 2017 Stock
Incentive Plan (as amended from time to time, the “Plan”) and the Global
Restricted Stock Unit Agreement (the “Agreement”), the Restricted Stock Units
are subject to the following additional terms and conditions as set forth in
this addendum to the extent the Participant resides and/or is employed in one of
the countries addressed herein (the “Addendum”). All defined terms as contained
in this Addendum shall have the same meaning as set forth in the Plan and the
Agreement. To the extent the Participant transfers residence and/or employment
to another country, the special terms and conditions for such country as
reflected in this Addendum (if any) will apply to the Participant to the extent
the Company determines, in its sole discretion, that the application of such
terms and conditions is necessary or advisable in order to comply with local
laws, rules and regulations, or to facilitate the operation and administration
of the Restricted Stock Units and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Participant’s transfer).


Australia


1.    Restricted Stock Units Conditioned on Satisfaction of Regulatory
Obligations. If the Participant is (a) a director of an Affiliate incorporated
in Australia, or (b) a person who is a management-level executive of an
Affiliate incorporated in Australia and who also is a director of an Affiliate
incorporated outside of Australia, the grant of the Restricted Stock Units are
conditioned upon satisfaction of the shareholder approval provisions of section
200B of the Corporations Act 2001 (Cth) in Australia.


Canada


1.    Settlement in Shares Only. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Plan, the Restricted Stock Units shall be settled
only in Shares (and may not be settled via a cash payment).


2.    Language. The following provisions shall apply if the Participant is a
resident of Quebec:


The parties acknowledge that it is their express wish that the Agreement,
including this Addendum, as well as all documents, notices, and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.




France


1.    English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that the Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Restricted Stock Units, be drawn up in English. If the
Participant has received the Agreement, the Plan or any other documents related
to the Restricted Stock Units translated into a language other than English, and
if the meaning of the translated version is different than the English version,
the English version will control.
Langue anglaise. Le Support reconnaît et consent que c’est l’intention de
Support expresse que le Grant Accord, le Projet et tous les autres documents,
les notifications et l’événement légal est entré dans, compte tenu de ou
institué conformément à l’Restricted Stock Units, est formulé dans l’anglais. Si
le Support a reçu le Grant Accord, le Projet ou aucuns autres documents liés à
l’Units a traduit dans une langue autrement que l’anglais, et si le sens de la
version traduite est différent de la version anglaise, la version anglaise
contrôlera.


Netherlands


1.    Waiver of Termination Rights. In consideration of the grant of the
Restricted Stock Units, the Participant waives any and all rights to
compensation or damages as a result of any Termination for any reason
whatsoever, insofar as those rights result or may result from (a) the loss or
diminution in value of such rights or entitlements under the Restricted Stock
Units, or (b) the Participant ceases to have rights under, or ceasing to be
entitled to Restricted Stock Units as a result of such termination.


Russia


1.    No Offering of Securities in Russia. The grant of the Restricted Stock
Units is not intended to be an offering of securities within the territory of
the Russian Federation, and the Participant acknowledges and understands
that the Participant will be unable to sell any Shares acquired pursuant to the
Restricted Stock Units within the Russian Federation.


Singapore


1.     Qualifying Person Exemption. The grant of Restricted Stock Units under
the Plan is being made pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Securities and Futures Act (Chapter 289) (“SFA”). The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Participant should note that, as a result,
the Restricted Stock Units are subject to section 257 of the SFA and the
Participant will be unable to make (a) any subsequent sale of the Shares
acquired pursuant to the Restricted Stock Units in Singapore or (b) any offer
for sale of the Shares acquired pursuant to the Restricted Stock Units in
Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289).


Spain


1.    Severance for Cause. Notwithstanding anything to the contrary in the Plan
or the Agreement, “Cause” shall be defined in the Plan, irrespective of whether
the Termination is or is not considered a fair termination (i.e., “despido
procedente”) under Spanish legislation.


2.    Acknowledgement of Discretionary Nature of the Restricted Stock Units; No
Vested Rights. In accepting the Restricted Stock Units, the Participant
acknowledges that the Participant consents to participate in the Plan and has
received a copy of the Plan. The Participant understands that the Company has
unilaterally, gratuitously and in its sole discretion granted the Restricted
Stock Units under the Plan to individuals who may be employees of the Company or
its Affiliates throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its Affiliates on an
ongoing basis. Consequently, the Participant understands that the Restricted
Stock Units are granted on the assumption and condition that the Restricted
Stock Units and the Shares acquired upon vesting of the Restricted Stock Units
shall not become a part of any employment contract (either with the Company or
any of its Affiliates) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation) or any other right
whatsoever. In addition, the Participant understands that this grant would not
be made to the Participant but for the assumptions and conditions referenced
above. Thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, the grant of the Restricted Stock Units under the Agreement
shall be null and void.


The Participant understands and agrees that, as a condition of the grant of the
Restricted Stock Units and unless otherwise provided in the Agreement, the
unvested portion of the Restricted Stock Units as of the date of the
Participant’s Termination will be forfeited without entitlement to the
underlying Shares or to any amount of indemnification in the event of the
termination of employment by reason of, but not limited to, (i) material
modification of the terms of employment under Article 41 of the Workers’ Statute
or (ii) relocation under Article 40 of the Workers’ Statute. The Participant
acknowledges that the Participant has read and specifically accepts the
conditions referred to in the Agreement regarding the impact of a termination on
the Participant’s Restricted Stock Units.


United Kingdom


1.    Income Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 6 of the Agreement:


Withholding of Tax-Related Items. Regardless of any action the Company or the
Service Recipient takes with respect to any or all income tax, primary and
secondary Class 1 National Insurance Contributions, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility, and the
Company and the Service Recipient (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including the grant of the Restricted Stock
Units, the vesting of the Restricted Stock Units and the release of such Shares
to the Participant or the payment of cash underlying the Restricted Stock Units
to the Participant, the subsequent sale of any Shares and the receipt of any
dividends or dividend equivalents; and (b) do not commit to structure the terms
of the grant or any aspect of the Restricted Stock Units to reduce or eliminate
the Participant’s liability for Tax-Related Items. Further, if the Participant
becomes subject to taxation in more than one country between the date of grant
and the date of any relevant taxable or tax withholding event, as applicable (a
“Chargeable Event”), the Participant acknowledges that the Company or the
Service Recipient may be required to withhold or account for Tax-Related Items
in more than one country. The Participant also agrees that the Company and the
Service Recipient may determine the amount of Tax-Related Items to be withheld
and accounted for by reference to the maximum applicable rates, without
prejudice to any right which the Participant may have to recover any overpayment
from the relevant tax authorities.
As a condition of the issuance of Shares or the payment of cash upon vesting of
the Restricted Stock Units, the Company and the Service Recipient shall be
entitled to withhold and the Participant agrees to pay, or make adequate
arrangements satisfactory to the Company or the Service Recipient to satisfy,
all obligations of the Company or the Service Recipient to account to HM Revenue
& Customs (“HMRC”) for any Tax-Related Items. For purposes of the foregoing, the
Company may withhold a whole number of the Shares otherwise issuable upon
vesting or a portion of cash proceeds (where the Restricted Stock Units are
settled in cash) that have an aggregate Fair Market Value sufficient to pay the
minimum Tax-Related Items required to be withheld with respect to the Shares. If
the obligation for Tax-Related Items is satisfied by withholding Shares (or a
portion of the cash proceeds where the Restricted Stock Units are settled in
cash), for tax purposes, the Participant shall be deemed to have been issued the
full number of Shares (or the gross amount of the cash payment), notwithstanding
that a number of Shares (or a portion of the cash proceeds) are withheld solely
for the purpose of satisfying any withholding obligations for the Tax-Related
Items due as a result of any aspect of the Participant’s participation in the
Plan. In addition, where the Restricted Stock Units are settled in Shares, the
Company may, on behalf of the Participant, sell a sufficient number of whole
Shares issued upon vesting of the Restricted Stock Units having an aggregate
Fair Market Value that would satisfy the withholding amount. Alternatively, the
Company or the Service Recipient may, in its discretion, withhold any amount
necessary to pay the Tax-Related Items from the Participant’s regular
salary/wages or other amounts payable to the Participant, with no withholding of
Shares or cash proceeds payable upon vesting, or may require the Participant to
submit payment equivalent to the minimum Tax-Related Items required to be
withheld by means of certified check, cashier’s check or wire transfer. In the
event the withholding requirements for Tax-Related Items are not satisfied
through one of the foregoing methods, no Shares will be released to the
Participant (or the Participant’s estate) upon vesting of the Restricted Stock
Units (or no cash payment will be made where the Restricted Stock Units are
settled in cash) unless and until satisfactory arrangements (as determined by
the Company in its sole discretion) have been made by the Participant with
respect to the payment of any such Tax-Related Items. By accepting the
Restricted Stock Units, the Participant expressly consents to the withholding
methods for Tax-Related Items as provided hereunder and/or any other methods of
withholding that the Company or the Service Recipient may take and are permitted
under the Plan to meet the withholding and/or other requirements as provided
under applicable laws, rules and regulations. All other Tax-Related Items
related to the Restricted Stock Units shall be the sole responsibility of the
Participant.


Notwithstanding the above, if the Participant has entered into in a 10b5-1
trading plan, withholding of the Tax-Related Items may be satisfied as provided
for under such 10b5-1 trading plan.
To the extent the Company or the Service Recipient pays any Tax-Related Items
that are the Participant’s responsibility (“Advanced Tax Payments”), the Company
or the Service Recipient, as applicable, shall be entitled to recover such
Advanced Tax Payments from the Participant in any and all manner that the
Company or the Service Recipient determines appropriate in its sole discretion.
For purposes of the foregoing, the manner of recovery of the Advanced Tax
Payments shall include (but is not limited to) offsetting the Advanced Tax
Payments against any and all amounts that may be otherwise owed to the
Participant by the Company or the Service Recipient (including regular
salary/wages, bonuses, incentive payments and Shares acquired by the Participant
pursuant to any equity compensation plan that are otherwise held by the Company
for the Participant’s benefit). If the Restricted Stock Units are settled in
Shares and payment or withholding is not made within 90 days of the Chargeable
Event or such other period as required under U.K. law (the “Due Date”), the
Participant agrees that the amount of any uncollected income tax shall (assuming
the Participant is not a director or executive officer of the Company within the
meaning of Section 13(k) of the Exchange Act), constitute a loan owed by the
Participant to the Service Recipient, effective on the Due Date. The Participant
agrees that the loan will bear interest at the then-current HMRC Official Rate
and it will be immediately due and repayable, and the Company and/or the Service
Recipient may recover it at any time thereafter by any of the means referred to
above.
2.    Exclusion of Claim. The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages in consequence
of the Participant’s Termination for any reason whatsoever and whether or not in
breach of contract, insofar as such entitlement arises or may arise from the
Participant’s ceasing to have rights under or to be entitled to vesting in the
Restricted Stock Units as a result of such Termination, or from the loss or
diminution in value of the Restricted Stock Units. Upon the grant of the
Restricted Stock Units, the Participant shall be deemed irrevocably to have
waived any such entitlement.


United States


1.    Section 16 of the Agreement is inapplicable.


2.    All disputes and claims of any nature that the Participant (or the
Participant’s transferee or estate) may have against the Company arising out of
or in any way related to the Plan or this Agreement must be submitted solely and
exclusively to binding arbitration in accordance with the then-current
employment arbitration rules and procedures of the American Arbitration
Association (AAA) to be held in New York, New York. All information regarding
the dispute or claim and arbitration proceedings, including any settlement,
shall not be disclosed by the Participant or any arbitrator to any third party
without the written consent of the Company, except with respect to judicial
enforcement of any arbitration award. Any arbitration claim must be brought
solely in the Participant’s (or the Participant’s transferee’s or estate’s)
individual capacity and not as a claimant or class member (or similar capacity)
in any purported multiple-claimant, class, collective, representative or similar
proceeding, and the arbitrator may not permit joinder of any multiple claimants
and their claims without the express written consent of the Company. Any
arbitrator selected to adjudicate the claim must be knowledgeable in the
industry standards and practices, and, by signing this Agreement, the
Participant will be deemed to agree that any claims pursuant to the Plan or this
Agreement is inherently a matter involving interstate commerce and thus,
notwithstanding the choice of law provision included herein, the Federal
Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision. The arbitrator shall not be permitted to award any
punitive or similar damages, but may award attorney’s fees and expenses to the
prevailing party in any arbitration. Any decision by the arbitrator shall be
binding on all parties to the arbitration.


***************************


9